Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of drug use and violating family reunion program procedures. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed, all references *1249thereto have been expunged from petitioner’s institutional record and the $5 surcharge has been refunded to petitioner’s inmate account. Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of McDonald v Fischer, 111 AD3d 1207, 1208 [2013]; Matter of Oliver v Fischer, 107 AD3d 1276, 1277 [2013]).
Lahtinen, J.P., McCarthy, Rose and Egan Jr., JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.